Title: To George Washington from Tobias Fernald, 12 May 1782
From: Fernald, Tobias
To: Washington, George


                        
                            Sr
                            Hampshire Huts 12th May 1782
                        
                        I hope your Excellency will pardon me for being so troublesome with respect to my repeated requests when I
                            inform your Excellency that nothing but absolute necessity would induce me to do it, what I would begg leave at present to
                            introduce is with respect to the rank of two Officers in the 10th Massts Regiment, viz., Capt. Lieut. Jonathan Cary,
                            & Lieut. Nathaniel Coit Allen Paymasters of said Regiment, and the reason why the matter has not been settled ‘till
                            this late period is that Mr Allen was ordered to Boston in April 1781 and was on business for the Regiment till the 26th
                            of March Last—Mr Allens pretentions to rank appears to be prior to Capt. Lieut. Cary’s as the Board have allowed Mr Allen
                            to rank as a Lieut. from Jany 1777 at which time he was appointed a Pay Master, and it appears that at that time Mr Cary
                            was a serjeant, and was not promoted til the 10th of August in the same year—Mr Allen applied to me and I wrote to the
                            Board appointed to settle the vacancies the Board refered him to General Heath and General Heath has directed him to apply
                            to your Excellency with a representation from me. I would therefore pray your Excellency to point out some mode whereby
                            Justice may be done. I am with every sentiment of esteem and respect your Excellencys most obedient servant
                        
                            Tobias Fernald Lt Col.
                        
                    